Citation Nr: 1806650	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-00 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for hiatal hernia with gastroesophageal reflux disease (GERD), gastric ulcer, and Barrett's esophagus. 



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1986 to March 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction was subsequently transferred to the RO in Muskogee, Oklahoma.  

In the June 2011 rating decision, the RO, in relevant part, continued a 10 percent evaluation for hiatal hernia with GERD, gastric ulcer, and Barrett's esophagus.  

In June 2012, the Veteran testified before a Decision Review Officer (DRO) at the Muskogee, Oklahoma RO.  The Veteran also testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2013.  Transcripts of those proceedings are associated with the record.  

The Board remanded the case for further development in February 2015 and December 2016.  That development has been completed, and the case has since been returned to the Board for appellate review.

The Board notes that the Veteran was previously represented by Disabled American Veterans.  However, in January 2018, the Veteran clarified that he wished to proceed pro se.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the delay, a remand is necessary to ensure that there is a complete record upon which to decide the claim.

Following the December 2016 remand, the Veteran was afforded a VA examination in August 2017.  The examiner referenced an August 2017 upper gastrointestinal endoscopy report from the Kessler Air Force Base.  However, the Board notes that the copy of the August 2017 endoscopy report currently associated with the claims file is limited to page one of four and does not include the findings referenced by the examiner.  Therefore, the AOJ should obtain any outstanding treatment records from the Kessler Air Force Base that may be available.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hiatal hernia, GERD, gastric ulcer, and Barrett's esophagus that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  The AOJ should contact the appropriate facilities to request any medical records from the Kessler Air Force Base, to include the complete August 2017 upper gastrointestinal endoscopy report.  

The Board notes that the copy of the August 2017 upper gastrointestinal endoscopy report that is associated with the legacy content manager system is limited to one page of the report.   

3.  After completing the above actions, the AOJ should conduct any other indicated development.  Further development may include providing an additional VA examination or obtaining an additional VA medical opinion if necessary. 

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




